Citation Nr: 1814799	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  17-48 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for arthritis of both hands.


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel










INTRODUCTION

The Veteran served on active duty from November 1960 to October 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran, in a January 2018 correspondence, revoked Disabled American Veterans as his power of attorney.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for arthritis of both hands is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a neck disorder.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in October 2015. 

VA also fulfilled its assistance obligations to the Veteran.  No VA examination was provided to the Veteran for his claim of entitlement to service connection for a neck condition.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, as discussed below, the evidence does not establish a diagnosis of a neck condition at any time during the appeal.  Therefore, the first McLendon factor has not been met, and no VA examination is necessary. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that service connection is warranted for a neck condition claimed as pain and/or arthritis.  Specifically, he has asserted that while participating on the Army wrestling team he injured his neck and discontinued his participation.  

After a thorough review of the record, the Board finds that the Veteran does not have a present disability of his neck, and the claim must be denied.  

The Veteran's service treatment records do not show symptoms, complaints, diagnosis, or treatment for a neck condition.  An August and October 1963 Report of Medical History for separation indicate the Veteran did not report any neck condition and none was noted by the examining physician.  A review of the Veteran's post-service treatment records show the Veteran reported neck pain, but examination of the Veteran's neck revealed no abnormalities and no diagnosis of a neck condition.

Consideration has been given to the Veteran's assertions that he has a neck condition that had its onset in service.  The Board acknowledges that the Veteran is competent, as a lay person, to report identifiable symptoms such as neck pain.  However, whether such complaints are indicative of an acute or chronic disability is the type of issue that requires competent medical evidence.  This is consistent with the fact the United States Court of Appeals for Veterans Claims (Court) has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  The Board is cognizant of the recent holding in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), where the United States Court of Appeals for the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provisions, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.  The medical evidence does not reflect that the Veteran has an acute or chronic condition for which service connection is warranted. 

Therefore, since the record contains no evidence of a current disability, the first element of service connection, the preponderance of evidence is against this claim, and the appeal as to this issue must, therefore, be denied.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied.


REMAND

The Veteran contends that service connection is warranted for arthritis in his hands as a result of in-service injuries.  Specifically, the Veteran reported that he injured his right hand when the truck he was driving, while doing maneuvers, hit a bump and the steering wheel turned into his hand.  Service treatment records (STR's) show that in November 1961, the Veteran suffered a fracture of the 2nd metacarpal head of his right hand, requiring a cast and a splint for several weeks.  The Board notes that some treatment notes say the injury occurred to the right hand, while other treatment notes say it's the left hand, however, the Veteran states the injury occurred to his right hand.  The Veteran also contends that he sustained injuries to both hands in another incident while stationed in Thailand.  He reports that while unloading large boxes off of a truck the individual helping him dropped their end of the box crushing the Veteran's hands.  The Veteran stated that he was treated by a field medic, his hands were wrapped up, given pain medication, and put on light duty for approximately 1 week.  The Board notes there is no evidence of this incident in the claims file.

At a February 2016 VA hand and fingers examination, the examiner noted the two incidents in service, reviewed the case file, and had x-rays done on the Veteran's hands.  February 2016 x-rays showed moderately severe bilateral polyarticular osteoarthritis.  The osteoarthritis was noted to affect the interphalangeal joints and metacarpoophalangeal joints of all the digits in both hands, most severe at the DIP joints of the right index, middle, and little fingers.  The examiner opined that it was less likely as not that the Veteran's right hand arthritis was incurred in or caused by service.  The rationale provided was that there were no in-service treatment notes showing ongoing sequelae.  The examiner described the in-service injury as acute and self-limiting, and stated there was no evidence of a chronic condition during service.  No opinion was provided for the left hand arthritis.  

Unfortunately, the Board finds the February 2016 VA examiner's opinion and rationale inadequate.  While the examiner provided a negative opinion for the right hand arthritis, the rationale was based solely on the view that there were no subsequent in-service treatment notes showing a chronic condition.  This opinion and rationale do not address the basic question of whether the Veteran's current arthritis disability is related to the in-service right hand fracture, particularly in light of the x-ray findings that osteoarthritis was most severe at the DIP joints of the right index, middle, and little fingers.  Additionally, the examiner did not provide an opinion for the Veteran's left hand at all, and did not address whether the Veteran's current arthritis of his hands and fingers is related to the in-service injury in Thailand, where he asserts his hands were crushed.  As the February 2016 VA opinion is inadequate, the Board finds that remand is necessary to determine whether the Veteran's bilateral hand arthritis is etiologically related to the Veteran's service.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the February 2016 VA examiner for an addendum opinion on service connection for arthritis of both hands.  If the VA examiner who drafted the February 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  A complete rationale for any opinions must be provided.  The examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right and left hand arthritis is etiologically related to service.  

In providing the above opinion, the examiner should specifically consider the Veteran's contentions regarding his in-service injuries, lay statements of record, and medical records such as his treatment for a fractured finger on the right hand and the February 2016 x-ray evidence of osteoarthritis.

2.  Thereafter, the AOJ should readjudicate the issue remaining on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


